AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT CO                                         T          OCT 16 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK, U.S. Ct\STRlr;T COURT
             UNITED STATES OF AMERICA                                JUDGMENT 1N Ac                   ~RJreciw·~ cA~~~c.:~'·:
                                                                     (For Revocation of Probatio 01 Sapetv!sed Releas               --
                               V.                                    (For Offenses Conuuitted On or After November l, 1987)


     RICHARD ADRIAN LLANOS-LOPEZ (1)                                    Case Number:        15CR2262 MMA
           aka Richard Llanos-Lopez                                  Aron Israelite, Federal Defenders Inc.
                                                                     Defendant's Attorney
REGISTRATION NO.               51065298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1-4

D    was found guilty in violation ofallegation(s) No.    _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

             1-4                  Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                RICHARD ADRIAN LLANOS-LOPEZ (1)                                          Judgment - Page 2 of 2
CASE NUMBER:              15CR2262 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE (12) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The-defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      15CR2262 MMA
